Citation Nr: 1723301	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to July 1971 and from January 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his spouse testified at a hearing before a Veterans Law Judge in September 2011. A copy of the transcript is of record. In a July 2014 letter, the Veteran was notified that the Judge who conducted the hearing was no longer at the Board and he was given the opportunity to request another Board hearing. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). The Veteran did not respond to that letter and the Board concluded that the Veteran does not desire an additional hearing and will adjudicate the claim. 

In April 2012, October 2014, and May 2016, the Board remanded this case for further development and it has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a skin disorder. Due to an inadequate VA examination, a remand is necessary to obtain a supplemental opinion. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that he did not have any skin disorders until his Desert Storm deployment. An August 1991 separation examination report documented that the Veteran had tinea pedis and tinea manus skin disorders during active service. 

Pursuant to the most recent remand, the Veteran was afforded a VA examination in December 2016. The VA examiner opined that the "Veteran's current dermatophyte infection (tinea) is less likely as not incurred in, caused by or aggravated by service." The examiner's rationale was that "the objective evidence shows it [dermatophyte infection] resolved - - physical exam 03/1993 was silent for any skin condition complaints, to include dermatophyte infection, nor did the examining provider noted any skin related abnormalities." The examiner further stated "the medical record is silent for any chronic, recurring or persistent tinea infection. There is no evidence of any cyclical fluctuations -exacerbations and quiescent stages of tinea infection."

Despite the Board's instructions, the December 2016 examiner did not consider the Veteran's lay statements that he was treated for his skin disorder after service by his private physician, and that the private physician prescribed him cream for the skin disorder on his body and feet. The Veteran also reported that he has had the rash since he left active service, and has continued to receive treatment for it, and "he has tried everything in the world and nothing works." 

In forming the opinion, the VA examiner did not consider the Veteran's competent report of symptoms during and after service and relied on the absence of medical records documenting any skin conditions after the Veteran left service. 

The December 2016 opinion is further inadequate because the examiner did not offer any rationale for the opinion that it is "simply not medically reasonable to state that current dermatophyte infection is recurrent from an infection almost 25 years prior." 

Under these circumstances, the Board finds that further opinion is necessary regarding the nexus of the Veteran's current skin disorder and the skin condition he had during service. Further, the examiner on remand must consider the Veteran's lay statements concerning the onset and continuation of his symptoms and may not rely on the absence of medical treatment or documentation in the record as the basis for a negative medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, to include a complete copy of this remand, to the December 2016 VA examiner to obtain a supplemental medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any skin disability began during active service or is related to an incident of service. 

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

The examiner should discuss and address the detailed history taken from the Veteran in the opinion. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of that finding.

If the December 2016 examiner is not available or otherwise determines the opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




